 THE WINDSOR SCHOOL, INC.457The Windsor School,Inc.,' Petitioner and United Fed-eration of Teachers,Local 2, American Federation ofTeachers,AFL-CIO. Case 29-RM-321September29, 1972DECISION AND ORDEROn February 10, 1972, the Regional Director forRegion 29 dismissed Employer's petition herein onthe ground that Employer's operations do not meetthe Board's jurisdictional standards for private educa-tional institutions 2 On March 7, in accordance withthe National Labor Relations Board's Rules and Reg-ulations and Statements of Procedure, Series 8, asamended, the Employer filed a timely appeal to theRegional Director's dismissalon the ground that Em-ployer is a private profit making institution and there-fore the jurisdictional standard for private nonprofitcolleges or universities is not applicable. On May 1,the Board reinstated the petition and remanded theproceeding to the Regional Director for hearing. Pur-suant thereto, a hearing was held before Hearing Offi-cer Jerome Katz on May 18 and 26 and June 2, 1972.Following the hearing, pursuant to Section 102.67 ofthe Rules and Regulations and by direction of theRegional Director for Region 29, this case was trans-ferred to the Board for decision. Thereafter, the Em-ployerandUnitedFederationofTeachers,hereinafter called the Union, filed briefs, which havebeen duly considered.The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:At the May 18, 1972, hearing, Martin Cohen tes-tified that he is headmaster of The Windsor School;thatit is aproprietary profit organization which hasa gross annualrevenue between $500,000 and$600,000 derived from student tuition, weekend cramcourses, saleof books, and other miscellaneous itemsassociated with a school; and that it does not provideliving quarters or dining facilities. Cohen further testi-fied that Employer has five out-of-statestudents andhas received $10,000 in tuitionfeesfrom foreign coun-tries.At the June 2 hearing, however, Cohen testifiedthat Employer's annual income isless than $500,000,and insubstantiation produced a letter dated June 2,1972, from Employer's accountant stating that theThe names of the Employer and Union appear as corrected at the hear-The Union filed a petition for the employees involved herein with theNew York StateLaborRelations Board on January12, 1972, 2 weeks beforethe Employer filed the petition herein.Apparently,no action has been takenby the New York Board.gross income of The Windsor School for the fiscalyear ended March 31, 1972, was less than $500,000.According to Cohen, there are approximately 220 stu-dents who pay tuition and fees ranging from $1,500 to$1,900 per student.At the May 18 hearing, Cohen testified that TheWindsor School also derived annual revenue of ap-proximately $60,000 from the weekend cram courseswhich it conducts for students from other schools.However, on June 2, Cohen testified that The Wind-sor School does not receive any income from weekendcram courses; that a copartnership composed of Co-hen and Phillip Stewart, which was formed in 1967,operates the weekend cram courses and that there isno joint-employer relationship.' Cohen also testifiedthat the partnership owns a majority of the corporatestock; that he, Stewart, and his wife Joyce own thecorporation; that the partnership uses the school'sfacilities, but keeps separate books and records, ad-vertises separately, has a different student body, andhas different teachers. Cohen testified that there are14 regular full-time teachers and 5 regular part-timersat The Windsor School, and that there are approxi-mately 25-30 teachers for the weekend cram courses.Cohen testified that Employer expects to conducta course in driver and traffic safety education in Sep-tember 1972, and that it anticipates an enrollment inthis course of 700 students paying $125 per course.The only documentation Employer produced as tothis program consisted of copies of application blanksfrom the State Department of Education which hadnot been filled in with information required for ap-proval of the program. Cohen testified that Employerhas not yet advertised the program, and has not ob-tained cars or teachers. He also testified that he didnot know whether there would be a summer shcoolprogram in 1972, but that there would be one in 1973.Employer did not produce evidence of actualpurchases made during the past year. The union ac-cepted Employer's statement that the school's pur-chases did not exceed $50,000, of which $9,600consistedofbooks purchased from out-of-statesource- 4In its brief, the Employer contends that theBoard should adopt a jurisdictional standard for pri-vate schools operated for profit which is in line withthe standard adopted for other community serviceindustries. In support, the Employer cites cases estab-lishing a gross volume jurisdictional standard of lessthan $500,000, and claims that its operations call fora similar test.' On the other hand, the Union contends3The Union tookthe position that there is a joint-employer relationship.4 Pursuantto the Union's request for a subpena,the Employer agreed toproduce books and records on June 2,showing the total annual income, aswell as a list of purchases.At the June2 hearing,however,Employer fadedto produce any books or records.The Employercites the$100,000 standard established inButteMedicalContinued199 NLRB No. 54 458DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Board should apply the standard applicableto nonprofit educational institutions as set forth inShattuck School,189 NLRB No. 118, and dismiss thepetition for lack of jurisdiction.Heretofore, the Board has not established a spe-cific standard applicable to private, for-profit, educa-tional institutions.However, jurisdiction has beenasserted over employers engaged in educational activ-ities operating on a profit basis, whose annual reve-nues are at least$500,000. Thus inNational College ofBusiness,186 NLRB No. 76, the Board applied theretail standardin assertingjurisdiction over a privateprofitmaking school engaged in secretarial and busi-ness skill training. It is also significant that the Board ,has, in establishing the standard governing nursinghomes, refused to draw a distinction between theirprofit or nonprofit status. SeeDrexel Home, Inc., su-praat 1047.With these principles in mind, we are not sat-isfied,on the present state of the record, that anadequate showing has been made to warrant presentexamination as to the appropriateness of a distinction,which we declined to make inDrexel Home, Inc.,supra,between profit and nonprofit institutions. And,in any event, the Employer's operations are neitherProperties, d/b/a/Medical Center Hospital,168 NLRB 266, involving pro-prietary hospitals,UniversityNursing Home,168 NLRB263, andDrexelHomes,Inc.,182 NLRB1045, involving profit and not-for-profit nursinghomes,VisitingNurses Association,Inc,188 NLRBNo. 21, involving anonprofit nursing service,andMistletoe OperatingCompany,122 NLRB1534, involvingoffice buildingsThe Employeralso reliesuponCharlestonTransitCompany,123 NLRB 1296,applicableto local transit systems witha gross volume of business of at least$250,000 per annum,BellevilleEmploy-ing Printers,122 NLRB 350,involving newspapers subscribing to interstatenews services whose revenues exceed $200,000 annually,RaritanValleyBroadcastingCompany, Inc,122 NLRB90, involving radio and televisionbroadcasting stations with a gross volume of $100,000 per year.sufficiently akin to, nor marked by a like degree ofinterstate transactions as those activities to which theBoard has applied a jurisdictional standard less than$500,000 perannum.We are confronted in this casewith an operation essentially local in character. Al-though the Board may assert jurisdiction over suchenterprises, if they have a substantial impact on thefree flow of commerce, we are not prepared at thistime to find that a private, secondary, for-profit ed-ucational institution with gross revenues of less than$500,000 per annum has the requisite potential for adisruption of commerce across state lines if the busi-ness immediately involved were disruptedas a resultof a labor dispute.For these reasons, and as the Employer's grossannual revenues are less than $500,000,6 we find thatthe Employer's volume of business is insufficient tomeet the minimum amounts required for an assertionof jurisdiction.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed in Case29-RM-321, by TheWindsor School,Inc., be, and ithereby is,dismissed.6While the Employer's expected operations may involve increased reve-nues sufficient to warrant an assertion of jurisdiction in the future, we findon the record before us that they are too speculative and insubstantial tosupport a finding that it would effectuate the policies of the Act to assertjurisdiction on the basis thereof.Southland Cotton Oil Company,110 NLRB433;Aroostock Federation of Farmers, Inc,114 NLRB538, in which theBoard held that jurisdiction is determined without regard to speculativechanges in an employer's business or employer's predictions as to its futureoperations